DETAILED ACTION
Status of Claims
Applicant’s amendments filed 11/12/2021 have been entered.  Claims 1-3 and 7-10 are pending and currently under consideration for patentability under 37 CFR 1.104.  New rejection to claim 1 and response to arguments below.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. 2017/0007096) in view of Dantes (U.S. 2019/0206281).
With respect to claim 1, Suzuki teaches an endoscope (2) comprising:
an imaging module (FIG. 2) comprising:
an electric cable (24);
an imaging device (20); and
a flexible wiring board (25) that electrically connects the imaging device with the electrical cable (para [0069]);

wherein the flexible wiring board comprises:
a device mounting portion on which the imaging device is mounted (via 20b, 23, FIG. 2), wherein one end of the device mounting portion in a longitudinal direction has a bent portion (see annotated FIG. 2 below); and
a rear portion that extends from the bent portion to a side opposite the imaging device (FIG. 2, see annotation below),
wherein the device mounting portion has a mounting surface intersecting an axial direction of a distal end of the electrical cable, and the imaging device is mounted on the mounting surface (FIG. 2 see annotation below), and
wherein the electrical cable is connected to the rear portion (FIG. 2).

    PNG
    media_image1.png
    525
    896
    media_image1.png
    Greyscale

However, Suzuki does not teach a movement restriction plate.
With respect to claim 1, Dantes teaches an endoscope (10) comprising:
an imaging module (FIG. 5 for example) comprising:
an imaging device (24); and

an outer frame (14) having a through hole into which the imaging module is inserted (FIG. 16 for example); and
a movement restriction plate (30) that is disposed on an inner surface of the through hole (FIG. 16) and that restricts movement of the imaging device in a depth direction of the through hole (para [0062]),
wherein the movement restriction plate protrudes from the inner surface of the through hole toward a center axis of the through hole (FIG. 16);
wherein the flexible wiring board comprises:
a device mounting portion on which the imaging device is mounted, wherein one end of the device mounting portion in a longitudinal direction has a bent portion (see annotated FIG. 16 below, see also FIG. 6); and
a rear portion that bends and extends from the bent portion to a side opposite the imaging device (see annotated FIG. 16 below, see also FIG. 6),
wherein the device mounting portion has a mounting surface (54), and the imaging device is mounted on the mounting surface (para [0061]).

    PNG
    media_image2.png
    483
    765
    media_image2.png
    Greyscale


With respect to claim 2, Suzuki teach the flexible wiring board has a first surface and a second surface opposite the first surface (FIG. 2).  However, Suzuki does not teach the flexible wiring board and the electrical cable are connected together on the first surface that is flush with the mounting surface.  Suzuki does teaches the flexible wiring board and the electrical cable are connected together on the second surface that is not flush with the mounting surface at FIG. 2.  Suzuki acknowledges the need to connect the flexible wiring board and the electrical cable, and there are only two options of location to connect the electrical cable to the flexible wiring board, the first surface and the second surface.  One of ordinary skill in the art could have pursued connecting the flexible wiring board and the electrical cable on the first surface that is flush with the mounting surface with a reasonable expectation of success.
With respect to claim 3, Suzuki teaches the flexible wiring board has a first surface and a second surface opposite the first surface,  and wherein the flexible wiring board and the electrical cable are connected together on the second surface that is not flush with the mounting surface (FIG. 2).
With respect to claim 7, Dantes et al. teaches the movement restriction plate restricts a posture change of the imaging module in a direction around an axis of the imaging module (para [0062]).
With respect to claim 8, Dantes et al. teaches the movement restriction plate restricts a posture change of the imaging module in a direction around an axis of the imaging module (para [0062]).
With respect to claim 9, Dantes et al. teaches the movement restriction plate restricts a posture change of the imaging module in a direction around an axis of the imaging module (para [0062]).
With respect to claim 10, Dantes et al. teaches a lens unit (64/66) attached to the imaging device (FIG. 16), wherein a bottom surface of the lens unit is flush with a bottom surface of the imaging device, and wherein a bottom surface of the lens unit and the bottom surface of the imaging device face the mounting surface (FIG. 16).

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the sensor mount 30 of Dantes fails to meet the claimed movement restriction plate because the sensor mount 30 does not protrude from the inner surface of the through hole toward a center axis of the through hole, Examiner respectfully disagrees.  The claim does not require the movement restriction plate to be a integrally formed with an interior surface of the through hole.  To protrude is “to jut out from the surrounding surface or context,” (merriam-webster.com).  The sensor mount 30 of Dantes juts out from the inner surface of the elongated shaft 14 as can clearly be seen in FIG. 16.  Therefore the sensor mount of Dantes meets the current claim language.
Applicant’s arguments with respect to Handte in view of Dantes have been considered but are moot because Handte is no longer being relied on for the rejection of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/            Primary Examiner, Art Unit 3795